Exhibit 10.3

EMPLOYMENT AGREEMENT

This Agreement (“Agreement”) is entered into as of June 3, 2014, by and between
Universal Management Services, Inc. (“COMPANY”) and Jeff Rogers (“EMPLOYEE”),
and the parties therefore agree as follows:

Subject to the terms and conditions contained in this Agreement and during the
Term of this Agreement (as defined below), COMPANY hereby employs EMPLOYEE in
the position of Executive Vice President from the date hereof through
December 31, 2014 and Chief Executive Officer as of January 1, 2015, with such
duties and responsibilities as are commensurate with such offices and may from
time-to-time be assigned to EMPLOYEE by COMPANY’S Board of Directors.

EMPLOYEE hereby accepts such employment as a full time employee, and while
employed, shall devote his/her full business time, skills, energy and attention
to the business of COMPANY, shall perform his/her duties in a diligent, loyal,
businesslike and efficient manner, all for the sole purpose of enhancing the
business of COMPANY, and in a manner consistent with all COMPANY policies,
resolutions and directives from time to time stated or made by the Board of
Directors. Moreover, EMPLOYEE shall perform such services and duties as are
consistent with EMPLOYEE’s position, are necessary or appropriate for the
operation and management of COMPANY, and as are normally expected of persons
appointed to executive positions in the business in which COMPANY is engaged.

 

1. Compensation for Services

COMPANY shall pay to EMPLOYEE an annual base salary of $400,000.00 as their
Executive Vice President from the date hereof through December 31, 2014.

You will be elevated to the position of Chief Executive Office effective
January 1, 2015.

Base Salary shall be payable in equal installments pursuant to COMPANY’s payroll
system in effect from time to time, less all applicable taxes required to be
withheld by COMPANY pursuant to federal, state or local law.

Annually reviewable for changes in base compensation and bonus’. Your first
year’s bonus will be guaranteed at $100,000; paid out according to the Executive
Bonus Plan after your first year of service.

 

2. Benefits

EMPLOYEE shall be entitled to fringe benefits provided by COMPANY for its
employees in the normal course of business.



--------------------------------------------------------------------------------

3. Business Expenses

COMPANY shall reimburse EMPLOYEE for all reasonable and necessary business
expenses incurred by his/her in the performance of his/her duties hereunder with
respect to travel, entertainment and other business expenses, subject to
COMPANY’s business expense policies in effect from time to time, including its
procedures with respect to the manner of incurring, reporting and documenting
such expenses.

 

4. Proprietary Information

a. EMPLOYEE shall forever hold in the strictest confidence and not disclose to
any person, firm, corporation or other entity any of COMPANY’s Proprietary
Information (as defined below) or any of COMPANY’s Records (as defined below)
except as such disclosure may be required in connection with EMPLOYEE’s work for
COMPANY and as expressly authorized by COMPANY’s Board of Directors in writing.

b. For the purposes of this Agreement, the term “Proprietary Information” shall
mean intercompany publications, unpublished works, plans, policies, computer and
information systems, software and other information and knowledge relating or
pertaining to the products, services, sales or other business of COMPANY or its
successor, affiliates and customers in any way which is of a confidential or
proprietary nature, the prices it obtains or has obtained from the sale of its
services, its manner of operation, its plans, processes or other data,
contracts, information about contracts, contract forms, business applications,
costs, profits, tax information, marketing information, advertising methods,
customers, potential customers, brokers, potential brokers, employees, matters
of a technical nature (including inventions, computer programs, concepts,
developments, contributions, devices, discoveries, software and documentations,
secret processes or machines, including any improvements thereto and know-how
related thereto, and research projects, etc.), and other information not
generally available to the public, without regard to whether all of the
foregoing matters will be deemed confidential, material or important. Anything
to the contrary notwithstanding, the parties hereto stipulate that any and all
knowledge, data and information gathered by EMPLOYEE through this Agreement,
his/her employment with COMPANY and the operation of the business of COMPANY is
deemed important, material or confidential, and gravely affects the effective
and successful conduct of the business of COMPANY and COMPANY ’s good will;
could not without great expense and difficulty be obtained or duplicated by
others who have not been able to acquire such information by virtue of
employment with COMPANY; and that any breach of the terms of this Paragraph 4
shall be deemed a material breach of this Agreement.

c. EMPLOYEE agrees that all creative work, including without limitation,
designs, drawings, specifications, techniques, models, processes and software
prepared or originated by EMPLOYEE during or within the scope of employment
whether or not subject to protection under the federal copyright or other law
constitutes work made for hire all rights to which are owned by COMPANY.
Moreover, EMPLOYEE hereby assigns to COMPANY all right, title and interest
whether by way of copyright, trade secret, patent or otherwise, and all such
work whether or not subject to protection by copyright or other law.

 

2



--------------------------------------------------------------------------------

d. Upon termination of employment with COMPANY or at any other time requested by
COMPANY, EMPLOYEE shall immediately return to COMPANY and not retain any copies
of, any records, data, lists, plans, policies, publications, computer and
information systems, files, diagrams and documentation, data, papers, drawings,
memos, customer records, reports, correspondence, note books, service listing
and any other business record of any kind or nature (including without
limitation records in machine-readable or computer-readable forms) relating to
Proprietary Information (“Records”).

 

5. Covenant Not To Compete

a. As a material part of the consideration for this Agreement, EMPLOYEE agrees
to the following covenants not to compete with COMPANY, and with all of its
affiliated companies listed in Exhibit A to this Agreement (“Affiliated
Companies”) during his/her employment and for a six (6) month period following
the termination of EMPLOYEE’s employment with COMPANY for any reason; Employee
agrees that he/she will not, either solely or jointly with, or as manager or
agent for, any person, corporation, trust, joint venture, partnership, or other
business entity, directly or indirectly, approach or solicit for business,
accept business from, divert business from, or otherwise interfere with any
COMPANY or Affiliated Companies relationship with, any person or entity (or
legal successor to such person or entity) that Employee had any direct contact
with while employed by the COMPANY and that: (a) has been a customer of COMPANY
or Affiliated Companies at anytime within the six (6) month period prior to
EMPLOYEE’s termination; or (b) to whom COMPANY or Affiliated Companies had made
a proposal within the six (6) month period prior to EMPLOYEE’s termination. In
the event EMPLOYEE is terminated pursuant to Section 8 subsection (d) the
Covenant Not to Compete will be for a period of six (6) months unless COMPANY
elects the option to extend the Covenant Not To Compete up to one (1) year
provided the separation agreement in Section 8 subsection (d) provides for
compensation up to one (1) year. Anything contrary notwithstanding, this
Paragraph 5 shall survive after the termination or the earlier cancellation of
this Agreement.

b. Both parties agree that the restrictions in this section are fair and
reasonable in all respects including the length of time that they shall remain
in effect and that COMPANY’s employment of EMPLOYEE upon the terms and
conditions of this Agreement is fully sufficient consideration for EMPLOYEE’s
obligations under this section.

c. If any provisions of this section are ever held by a Court to be
unreasonable, the parties agree that this section shall be enforced to the
extent it is deemed to be reasonable.

 

6. No Interference With Employment Relationships

EMPLOYEE agrees that, during his/her employment, and for a period of twenty-four
(24) months after his/her employment has terminated, for any reason, EMPLOYEE
will not, directly or indirectly, solicit for employment, hire, or offer
employment to, or otherwise aid or assist any person or entity other than
COMPANY, in soliciting for employment, hiring, or offering employment to:
(a) any employee of COMPANY, Affiliated Companies, or any independent contractor
engaged by COMPANY or Affiliated Companies; or (b) any former

 

3



--------------------------------------------------------------------------------

employee or independent contractor of COMPANY or Affiliated Companies who was
employed, or engaged, by COMPANY or Affiliated Companies within six (6) months
before or after the cessation of EMPLOYEE’s employment. In the event EMPLOYEE
hires an employee of COMPANY, COMPANY shall be compensated at a fee equal to 30%
of the EMPLOYEE’s first year’s gross compensation. This paragraph 6 also applies
to employees of companies on Exhibit A.

 

7. Equitable Relief And Remedies At Law

EMPLOYEE acknowledges that COMPANY would suffer unique and irreparable injury in
the event of a breach of the covenants contained in Sections 4, 5 and 6 of this
Agreement, which breach could not be adequately compensated by the payment of
damages alone. Accordingly in the event of any such breach by EMPLOYEE, EMPLOYEE
agrees that this Agreement may be enforced by a decree of specific performance
or an injunction without the necessity of posting a bond in addition to any
remedies available at law, including damages arising out of or relating to a
breach of those covenants, and that any remedy which COMPANY might have at law
would be inadequate by itself.

 

8. Termination of Agreement

a. Without limitation of any other remedy available to COMPANY, whether in law
or in equity, EMPLOYEE’s employment relationship shall terminate immediately
without any further liability of COMPANY to EMPLOYEE, upon written notice from
COMPANY to EMPLOYEE, for Just Cause. For purpose of this Agreement, “Just Cause”
means: conviction of a crime, moral turpitude, gross negligence in the
performance of duties, intentional failure to perform duties, failure to perform
duties as designated in this agreement, insubordination or dishonesty. In the
event of EMPLOYEE’s termination pursuant to this Section 8(a), COMPANY shall
have no obligation to pay Base Salary and benefits after date the employment
relationship is terminated.

b. EMPLOYEE’s employment relationship shall terminate immediately upon death of
EMPLOYEE.

c. EMPLOYEE agrees to submit to a medical examination at any time at COMPANY’s
request and expense. The medical examination will be related to EMPLOYEE’s job
and consistent with a business necessity of COMPANY. This Agreement may be
terminated by COMPANY immediately upon written notice to EMPLOYEE if the
examination reveals that EMPLOYEE is unable to perform the essential functions
of this Agreement even with a reasonable accommodation. The Agreement may also
be terminated if, for a period of three (3) consecutive months, EMPLOYEE is
unable to perform the essential functions of the Agreement even with a
reasonable accommodation. Upon such termination due to medical disability,
EMPLOYEE’s compensation shall be continued for three (3) months from the date of
disability. In addition, EMPLOYEE will receive any residual bonus earned but not
paid. Residual bonus to be paid in normal course of business

 

4



--------------------------------------------------------------------------------

d. Upon the determination by COMPANY’s Board of Directors that the best
interests of COMPANY would be served, COMPANY shall have the further right to
terminate EMPLOYEE’s employment relationship immediately or at any time, at its
option upon written notice to EMPLOYEE, without Just Cause. If EMPLOYEE is
terminated pursuant to this Section 8(d), EMPLOYEE shall be entitled to receive
only Base Salary and benefits (COMPANY will make six (6) Cobra Payments) for a
period of six (6) months following such termination, provided that EMPLOYEE
signs the provided Separation Agreement (similar to the attached separation
agreement). If COMPANY’s Board of Directors elect to extend the Covenant Not To
Compete up to one (1) year they agree to extend Base Salary and benefits
(COMPANY will make twelve (12) Cobra Payments) up to one (1) year. These
payments shall not constitute employment for purpose of Section 5.

e. Any compensation payable to EMPLOYEE pursuant to this Section 8 following
termination pursuant to subsection (d) of this Section 8 shall be reduced by the
amount of any compensation earned by EMPLOYEE in any employment or consulting
he/she may undertake during said period that constitutes a violation of
Section 7 respecting non-competition.

f. Upon three months’ prior written notice to COMPANY at any time, EMPLOYEE
shall have the right to terminate his/her employment relationship with COMPANY
at his/her option. Upon receipt of such notice, COMPANY shall have the option to
terminate EMPLOYEE’s employment relationship immediately upon written notice to
EMPLOYEE. In the event of termination pursuant to this Section 8(f), EMPLOYEE
shall be entitled to receive Base Salary and benefits (COMPANY will make three
(3) Cobra payments) only through the three (3) month period following EMPLOYEE’s
notice of termination. The time period on the covenant not to compete shall
commence at the end of the three (3) month period, and EMPLOYEE shall also be
bound by the covenant not to compete during the three (3) month period he/she is
receiving Base Salary and benefits. EMPLOYEE shall be liable for all costs and
expenses incurred by COMPANY for the failure to give three (3) months’ notice.

g. Upon termination of this Agreement by COMPANY, EMPLOYEE shall, without a
claim for compensation, provide COMPANY with written resignations from any and
all offices held by his/her in or at the request of COMPANY, and in the event of
his/her failure to do so, COMPANY is hereby irrevocably authorized to be, or
designated as EMPLOYEE’s attorney in fact, to act in his/her name and in his/her
behalf to execute such resignations.

 

9. No Restriction on Performance of Services Contemplated by Agreement

EMPLOYEE represents and warrants to COMPANY that: (i) he/she is under no
contractual or other restriction which would give a third party a legal right to
assert that he/she would not be legally permitted to perform the services
contemplated by this Agreement; and (ii) by entering into this Agreement he/she
has not breached, and by performing the services contemplated by this Agreement,
he/she would not breach, any Agreement or duty relating to proprietary
information of another person or entity.

 

5



--------------------------------------------------------------------------------

10. Severability

In case any one or more of the provisions hereof shall be held to be invalid,
illegal or unenforceable, such invalidity, illegality or unenforceability shall
not affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein. To the extent possible, there shall be deemed substituted such
other provision as will most nearly accomplish the intent of the parties, to the
extent permitted by applicable law.

 

11. Entire Agreement

This Agreement embodies all the representations, warranties, covenants and
agreements of the parties in relation to the subject matter hereof, and no
representations, warranties, covenants, understandings, or agreements, unless
expressly set forth herein or in an instrument in writing signed by the party to
be bound thereby which makes reference to this Agreement, shall be considered
effective.

 

12. No Rights in Third Parties

Nothing herein expressed or implied is intended to, or shall be construed to
confer upon, or give to any person, firm or other entity other than the parties
hereto any rights or remedies under this Agreement, except as provided in
Section 13.

 

13. Assignment

COMPANY may assign its rights and delegate its responsibilities under this
Agreement to any affiliated company or to any corporation which acquires all or
substantially all of the operating assets of COMPANY by merger, consolidation,
dissolution, liquidation, combination, sale or transfer of assets or stock or
otherwise. EMPLOYEE shall not be entitled to assign his/her rights or delegate
his/her responsibilities under this Agreement to any person.

 

14. Payment to Estate

No person, firm or entity shall have any right to receive any payments owing to
EMPLOYEE hereunder, except that EMPLOYEE’s estate shall be entitled to receive a
final payment of installment of Base Salary for services rendered to COMPANY
through date of death, reimbursement for any business expenses previously
incurred by EMPLOYEE for which he/she would have been entitled to reimbursement
hereunder, and any residual bonus earned but not paid. Residual bonus to be paid
in normal course of business.

 

6



--------------------------------------------------------------------------------

15. Amendment

No modification or amendment of this Agreement shall be binding unless executed
in writing by each of the parties hereto.

 

16. Survival of Covenants

Without limitation of any other provisions of this Agreement, all
representations and warranties set forth in this Agreement and the covenants set
forth in Sections 4, 5 and 6 shall survive the termination of this Agreement for
any reason for the maximum period permitted by law.

 

17. Governing Law

This Agreement shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of Michigan. The
parties agree that should any litigation arise out of, in connection with, or
relating to this Agreement, such litigation will be commenced in a the Circuit
Court for Macomb County Michigan or in the United States District Court for the
Eastern District of Michigan provided such court has subject matter jurisdiction
and venue.

 

18. Notices.

Service of all notices under this Agreement must be given personally to the
party involved at the address set forth below or at such other address as such
party shall provide in writing from time to time.

 

COMPANY:    Matthew Moroun          12225 Stephens Road          Warren, MI
48089       EMPLOYEE:    Jeff Rogers       Jeff Rogers    909 Walnut #507    or
   12755 E 9 Mile Road    Kansas City, MO 64106       Warren, MI 48089   
(existing address)       (principal executive offices)

 

19. Section Headings

The titles to the Sections of this Agreement are for convenience of the parties
only and shall not affect in any way the meaning or construction of any Section
of this Agreement.

 

7



--------------------------------------------------------------------------------

20. Non-Waiver.

No covenant or condition of this Agreement may be waived except by the written
consent of COMPANY Board of Directors. Forbearance or indulgence by COMPANY in
any regard whatsoever shall not constitute a waiver of the covenants or
conditions to be performed by EMPLOYEE to which the same may apply, and, until
complete performance by EMPLOYEE of said covenant or condition, COMPANY shall be
entitled to invoke any remedy available to COMPANY under this Agreement or by
law or in equity, despite said forbearance or indulgence.

 

21. Construction

Although this Agreement was drafted by COMPANY, the parties agree that it
accurately reflects the intent and understanding of each party and should not be
construed against COMPANY if there is any dispute over the meaning or intent of
any provisions.

 

22. This agreement is not binding or effective until approved by the COMPANY
Board of Directors.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

      UNIVERSAL MANAGEMENT SERVICES, INC.

/s/ Pete Dwyer

   By:   

/s/ Matthew T. Moroun

            [Witness]             Its: Duly authorized representative

/s/ Pete Dwyer

     

/s/ Jeff Rogers

            [Witness]       JEFF ROGERS       909 WALNUT # 507       KANSAS
CITY, MO 64106

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Central Transport, LLC

2. LINC Logistics Company.

3. P.A.M. Transport, Inc.

4. Centra, Inc.

5. This will include all entities under common ownership to the above companies
and/or their successors.

 

9